586 F.2d 1080
79-1 USTC  P 9146
UNITED STATES of America, Plaintiff-Appellee,v.Beth Koehler DIEHL, Defendant-Appellant.
No. 76-4386.
United States Court of Appeals,Fifth Circuit.
Dec. 22, 1978.

Dougal C. Pope, Houston, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U. S. Atty., R. Burton Ballanfant, Anthony J. P. Farris, Asst. U. S. Attys., Houston, Tex., Scott P. Crampton, Asst. Atty. Gen., Myron C. Baum, Acting Asst. Atty. Gen., Gilbert E. Andrews, Acting Chief, Appellate Section, Jonathan S. Cohen, James S. Maxwell, Attys., Tax Div., Dept. of Justice, Washington, D. C., George Hastings, Jr., for plaintiff-appellee.
Before GEE and VANCE, Circuit Judges, and HUNTER,* District Judge.
PER CURIAM:


1
We have reviewed the forty-four page opinion of the court below from the critical viewpoint of the appellant, expressed in brief and oral argument.  The district judge made detailed findings of fact which are fully supported by the record.  Respecting the legal issues, we think the court below was plainly correct in resolving them as it did.  The judgment is affirmed on the basis of the district court's opinion. 460 F.Supp. 1282.


2
AFFIRMED.



*
 Senior District Judge of the Western District of Louisiana, sitting by designation